*656SEPARATE OPINION.
REYNOLDS, P. J.
This case is to be certified to the Supreme Court as in conflict with the decision of the Springfield Court of Appeals in Scales v. National Life & Accident Ins. Co., not yet officially reported, but see 186 S. W. 948, the opinion in that case filed May 25, 1916, after our court had filed its opinion in the case at bar and not brought to our attention until, after we had filed our opinion in it, which we did July 5, 1916. I think it proper to add a few words to what I said in my concurring opinion in the case at bar. There I said that, while agreeing to the reversal and remanding of the case, I could not agree to the apparent doubt cast upon the correctness of the holding of the United States Supreme Court in Whitfield v. Aetna Life Ins. Co., 205 U. S. 489, or of our court in Applegate v. Travelers’ Ins. Company of Hartford, Conn., 153 Mo. App. 63, commencing at page, 90; 132 S. W. 2. I add to the above that since reading the very learned and elaborate opinion by my Brother Farrington, speaking for the Springfield Court of Appeals in the Scales case, supra, I think that that opinion is contrary to what was held by our court in Keller v. Traveler’s Ins. Co., 58 Mo. App. 557, as well as in the Applegate case, supra, and by what is held by our Supreme Court in Logan v. Fidelity & Casualty Co.. 146 Mo. 114, 47 S. W. 948, as well as by the Supreme Court of the United States in construing our suicide statute. It is clear to me that if the view taken by the Springfield Court of Appeals in the Scales case is correct, its effect is not only to overturn those decisions, but to evade and nullify our suicide statute (Revised Statutes, 1909, sec. 6945).
It is not pretended in this case that at the time the-insured made his application for the policy he contemplated suicide. It is also clear that at the time of taking out the policy he was a citizen of this State. So that this section 6945, as it seems to me, is directly applicable here. That must be so unless it is held that this section does not apply to accident policies. As a *657matter of fact suicide is never an accident, but is always, in the case of a sane man, premeditated and unless we hold contrary to the former decisions of our court in the Keller and Applegate cases and of our Supreme Court in the Logan case, and of the Supreme Court of the United States in the Whitfield case, every one of which were 'cases of suicide, it must follow that the result arrived at by the Springfield Court of Appeals in the Scales case is erroneous.
It is not to be overlooked, moreover, that the decision of the Supreme Court of the United States in the Whitfield case was directly in line with what that court had held in Knights Templars’ and Masons’ Life Indemnity Co. v. Jarman, 187 U. S. 197. The opinion in the last mentioned case was written by Mr. Justice Brown and concurred in by all the Justices of the Supreme Court except Mr. Justice Harlan, who, as reported, took no part, in its decision. Bpt afterwards Mr. Justice Harlan wrote the opinion of the court in the Whitfield case. So we have the unanimous holding of the Justices of the United States Supreme Court sustaining and applyig our suicide law to accident policies. As I understand the decisions of our own court, of our Supreme Court and of the Supreme Court of the United States, the defense of suicide, whether by shooting, hanging or taking of poison, is no defense under our statute against the payment of the principal sum to the beneficiary of an accident policy and that the insurance company cannot limit its liability below that amount by any provision, either denying any compensation in case of suiede or diminishing the amount to be paid when death is the result of suicide.
I think the decision of the Springfield Court* of Appeals in the Scales case is not only contrary to what we have here hold, but what our own court, our Supreme Court, and the Supreme Court of the United States has held in the cases I have cited.